DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 04/22/2020.  An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,5,7,9,11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al., (Miller hereinafter) US 2017/0336646 A1.
With respect to Claim 1, Miller discloses an optical element driving device (camera lens suspension, title), comprising: a fixing component (902, Figure 28) as a base (902 is a base component, Figure 28; see ¶[0034]); an original position (neutral position ¶[0034]) being a neutral position (neutral position ¶[0034]) with respect to the fixing component (902, Figure 28); a movable component (906, Figure 28) movable in two reversed directions (the amount or distance of movement of the moving member about the x axis, ¶[0035]) with respect to the original position (906 extends along a first axis, for example an x axis, from the neutral position ¶[0034]); a first shape memory alloy (916, Figure 28) energized to move the movable component (906, Figure 28) towards one of the two reversed directions (to move in one direction about, for example about the x axis, from the neutral position, ¶[0035]); a second shape memory alloy (918, Figure 28) energized to move the movable component (906, Figure 28) towards the other one of the two reversed directions; and a safety mechanism device (908, Figure 28) arranged between the fixing component (902, Figure 28) and the movable component (906, Figure 28), for preventing the first shape memory alloy (916, Figure 28) and the second shape memory alloy (918, Figure 28) from being broken, wherein the fixing component (902, Figure 28) and the movable component (906, Figure 28) are connected by the first shape memory alloy (916, Figure 28) and the second shape memory alloy (918, Figure 28).
With respect to Claim 5, Miller further discloses wherein each of the first shape memory alloy (916, Figure 28) and the second shape memory alloy (918, Figure 28) has one end connected (see annotated Figure 28) to the safety mechanism device (908, Figure 28), and another end (see annotated Figure 28) connected to the fixing component (902, Figure 28) or the movable component.

    PNG
    media_image1.png
    646
    540
    media_image1.png
    Greyscale

With respect to Claim 7, Miller further discloses wherein each of the first shape memory alloy (916, Figure 28) and the second shape memory alloy (918, Figure 28) has two ends connected (see Figure 28) to the safety mechanism device (908, Figure 28) or connected to one of the fixing component (902, Figure 28) and the movable component (906, Figure 28), and each of the first shape memory alloy (916, Figure 28) and the second shape memory alloy (918, Figure 28) has a middle portion folded into a U shape (see empty annotation in Figure 28 where both wires are shaped into a U in the middle, above) that is supported by the safety mechanism device (908, Figure 28) or supported by one of the fixing component (902, Figure 28) and the movable component (906, Figure 28).
With respect to Claim 9, Miller further discloses wherein the movable component (906, Figure 28) is axially supported (moving member about the x axis, ¶[0035]) with respect to the fixing component (902, Figure 28) in a manner of being movable in an axial direction (moving member about the x axis, ¶[0035]) and being movable in two directions (moving member about the x axis, ¶[0035]; about the x-axis is in both directions, see ¶[0035]) with respect to the original neutral position (neutral position ¶[0034]).
With respect to Claim 11, Miller further discloses wherein the movable component (906, Figure 28) is axially supported with respect to the fixing component (902, Figure 28) in a manner of being rotatable in two directions from the original neutral position (neutral position ¶[0034]).
With respect to Claim 13, Miller further discloses a camera ¶[0037]), comprising the optical element driving device as described in claim 1.
With respect to Claim 14, Miller further discloses a portable electronic device (phone, ¶[0002]), comprising the camera as described in claim 13.


Allowable Subject Matter
Claims 2-4, 6, 8, 10, and 12, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claim 2, though Miller (US 2017/0336646 A1) disclose “the optical element driving device as described in claim 1, wherein the safety mechanism device (908, Figure 28) is coupled to (see Figure 28 where 908 and 902 are coupled to one another) the fixing component (902, Figure 28) or the movable component by a force applied (see ¶[0034] where 908 enables movement; Examiner takes that to be an applied force) by an elastic component (908 is a spring arm, see ¶[0034]),” Miller fails to teach or suggest the aforementioned combination further comprising “the applied force is larger than a force generated by shape recovering of any one of the first shape memory alloy and the second shape memory alloy when being energized.”
With respect to claims 4, 6, 8, 10, and 12, these claims depend on claim 2 and are allowable at least for the reasons stated supra.
With respect to Claim 3, though Miller (US 2017/0336646 A1) disclose “the optical element driving device as described in claim 1,” Miller fails to teach or suggest the aforementioned combination further comprising “the applied force is smaller than an allowable load of elastic deformation in a case where the first shape memory alloy and the second shape memory alloy are respectively stretched without being energized.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        June 15, 2022

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        June 17, 2022